Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/086977 
    
        
            
                                
            
        
    

Parent Data16086977, filed 09/20/2018 is a national stage entry of PCT/US17/23442 , International Filing Date: 03/21/2017PCT/US17/23442 Claims Priority from Provisional Application 62311335, filed 03/21/2016 PCT/US17/23442 Claims Priority from Provisional Application 62361452, filed 07/12/2016








Final Office Action

Claims 14-20 are pending.
No amendments were filed. 
No claim is allowed.  
Claims 1-13 were cancelled.








Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/12/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

DECLARATION OF WENDY NEVALA, MS. UNDER 37 CLELR. § 1.132

The declaration filed by Applicants is acknowledged.  Examiner notes that Declaration does not belong to this application.  It appears that it was submitted for Application 15/092,433 (Now US Patent 10618969 also published as 20170291952)
In section 11 of declaration it is argues that taken as a whole, none of Markovic, Schrama, Jin, Jaime, or Kelly teach or suggest lyophilization of non-covalently bound antibody-complexed albumin-bound paclitaxel nanoparticle complexes. Therefore, there is no evidence from these references that a complex. such as claimed in the present invention would be successfully lyophilizable such that it can be reconstituted and retain binding activity, and as such there is no guidance io suggest which methodology of forming a powder would be successfiil, nor is it predictable that lyophilization as the chosen method would succeed.   Lyophilization is not in claims of this application. 
In sections 19-23 lipoylation and the compounds which are discussed are not in claims of this application. In section 20 of declaration Applicants found suprising results with greater efficacy in therapeutic use of bevacizumab complexes as an example.  It appears that the  discussion for unexpected results in the declaration were not fully applies to claims in this application.   Applicant may consider clarifying and explaining the declaration.

Response to Remarks

Applicants response filed on 08/12/2022 is acknowledged.  Applicants arguments were fully considered but were not found persuasive.  Applicants response and declaration was fully considered but were not found persuasive. The Nevada declaration by Applicants does not appears to be for this application. Application number cited is 15/092,433. The lyophilization and antibody of compounds bevacizumab and Trastuzumab, cetuximab are not in the claims of this application. Langer teaches that an anti-integrin antibody which is linked directly or indirectly to the surface of a nanoparticle. Langer provides motivation and  expectation of success of generating a method for increasing the in vivo therapeutic index of a chemotherapeutic drug by producing a nanoparticle complex which bound antibody.  Applicant should specifically point out the differences and unexpected results or new findings in a clearly.     The rejection is maintained for the same reasons as set forth in our previous office action.  The examination was on elected species.  

Election of Species

For a chemotherapeutic drug, Paclitaxel. 
For a biocompatible protein carrier, albumin 
For an antibody Rituximab (AR160)
For an administration route, Applicant elected intravenous administration. 
Example 1. Albumin Nanoparticles Comprising Rituximab (AR160)


Election of Invention

Applicants elected group IV, Applicants claims 14-20 with traverse. Restriction was made final.  A person skilled in the art would consider alternate treatment for cancer by antibody and paclitaxel.  The references Langer et al. (US 2012/0263739), Desai et al. (US 2007/0166388), Desai et al and Olson et al. (US 2010/0311679) were considered relevant to claimed invention and considered obvious to one skilled in the art at the time the invention was filed. In addition, there were many search documents submitted by Applicants dated 09/20/2018, 12/28/2018 and 08/23/2019 where claimed invention was considered obvious. 



Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 14-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Langer et al. (US 20120263739, 892 dated 09/03/2020), Markovic et al. (14/882327, 9446148/20160095942 and Desai et al. (US 20070166388, IDS dated 09/03/2020) .These references teach a method for enhancing therapeutic index which embraces Applicants claimed invention.  Se the entire documents.  
Markovic et al teaches nanoparticle complexes for treating cancer comprising antibodies arranged on the outside surface of Abraxane® (Abstract, Figure 1, and page 1, in particular), wherein Abraxane® comprises albumin fused to paclitaxel that have an average size of approximately 160 nm. Markovic et al further teaches said nanoparticle complexes wherein the antibodies target VEGF (page 1, in particular). Markovic et al further teaches the size, antibody content, and drug content of the nanoparticle complexes can be customized depending on need (page 2, in particular). Markovic et al further teaches said nanoparticle complexes wherein the average diameter of the nanoparticle complexes is less than 1 um (page 3). Markovic et al further teaches generating said nanoparticle complexes by incubating the antibodies with the Abraxane® (A), wherein the antibodies “spontaneously associate” to form complexes with the Abraxane® (A) (Example 1). 
Markovic et al further teaches that antibodies hydrophobically interact with albumin (line 17 on page 56, in particular) and does not mention covalent bonds. Therefore, antibodies of the nanoparticle complexes are predictably bound to albumin of the nanoparticles via non-covalent hydrophobic bonds.
Figure 1 of Markovic et al illustrates a nanoparticle complex comprising antibodies (B) and Abraxane® (A):FIG. 4.  Figure 1 of Markovic et al illustrates nanoparticle complexes wherein antibodies (B)

 
Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claim 14, Langer teaches a method for increasing the in vivo therapeutic index of a chemotherapeutic drug targeting aberrant mammalian cells Langer  anti-a.sub.v antibody which is linked directly or indirectly to the surface of a nanoparticle in order to enhance the efficacy of the antibody in a therapy preferably a tumor therapy in conjunction with chemotherapy. [0015].

Claim 14 contains binding agent is hydrophobically bonded to said complex

14. (Currently Amended) A method for increasing the i vivo therapeutic index of a chemotherapeutic drug targeting aberrant mammalian cells, which method comprises:

a) combining a therapeutically effective amount of said drug with a biocompatible
protein Carrier;

b) forming a complex with said carrier and an effective amount of binding agent
having specificity to said aberrant cells, wherein said binding agent populates the surface of said
complex and retains specificity and further wherein said binding agent has a carrier protein-binding portion, and wherein said binding agent is hydrophobically bound to said complex; and

¢) administering said complex to a patient, wherein said administration enhances
delivery of said drug to said cells and reduces one or more side effects of said drug, thereby
increasing the therapeutic index of said drug.

In regards to claim 14, as amended contains binding agent is hydrophobically bonded to said complex is considered obvious.  No unexpected results were noted with hydrophobically.   
Langer teaches that if antibodies are linked to a protein based nanoparticle, preferably to a serum albumin nanoparticle, the efficacy of the antibody in context with anti-tumor activity can be generally enhanced when treatment is combined with chemotherapy by chemotherapeutic agents.  The effect is extraordinary, when the protein-nanoparticles to which the respective antibody is linked are loaded with the chemotherapeutic agent that is intended for use in an chemotherapeutic agent/antibody combination therapy. The cytotoxicity of the protein nanoparticle loaded with a chemotherapeutic agent and linked covalently to an anti-tumor antibody is higher as a respective nanoparticle loaded with the chemotherapeutic agent alone or with the antibody alone. The cytotoxic effect of the complete conjugate is even enhanced versus the combination of free chemotherapeutic agent and free anti-tumor antibody. [0016].
Langer teaches an antibody specific/chemotherapeutic agent loaded nanoparticle drug targeting system, preferably a DI17E6 based .alpha. V-specific, doxorubicin loaded nanoparticulate drug targeting system, which is more efficient than the free chemotherapeutic/cytotoxic agent and unmodified nanoparticles. [0028].
Langer et al. teaches elected species rituximab. The core is albumin-bound paclitaxel, and the antibodies are selected from antibodies that selectively recognize VEGF (e.g. bevacizumab/Avastin), antibodies that selectively recognize CD20 (e.g. rituximab/Rituxan) and antibodies that selectively recognize Her2 (Trastuzumab/Herceptin) [0028], [0031] and [0049]. 
Langer teaches a method of combining a therapeutically effective amount of said drug with a biocompatible protein carrier (human serum albumin nanoparticles loaded with the cytostatic drug doxorubicin. It forms complex with said carrier and an effective amount of binding agent having specificity to said aberrant cells (an effective amount of monoclonal antibodies as binding agent) directed against integrins, for covalent coupling on nanoparticle surface, [0032], enhances delivery of said drug to said cells (the drug loaded nanoparticulate formulation induces faster cell death than free doxorubicin and provides more efficient drug targeting; paragraphs [0028], [0032]) and reduces one or more side effects of said drug thereby increasing the therapeutic index of said drug  [0028], [0032] and [0072].
In regards to amendment in claim 14, (b) was considered Langer teaches a biocompatible protein carrier forms a complex with binding agent [0032]. 

Therefore, claim 14 as amended wherein binding agent is hydrophobically bound to the said complex is considered obvious over Langer et al.  
It would have been obvious to one skilled in the art at the time the invention was filed method of combining a therapeutically effective amount of said drug with a biocompatible protein carrier (human serum albumin nanoparticles loaded with the cytostatic drug doxorubicin. It forms complex with said carrier and an effective amount of binding agent having specificity to said aberrant cells (an effective amount of monoclonal antibodies as binding agent) directed against integrins, for covalent coupling on nanoparticle surface], enhances delivery of said drug to said cells (the drug loaded nanoparticulate formulation induces faster cell death than free doxorubicin and provides more efficient drug targeting; paragraphs [0028], [0032]) and reduces one or more side effects of said drug thereby increasing the therapeutic index of said drug. [0028].
In regards to amended claim 14, Applicants have not shown that hydrophobically bounding to the complex was not obvious and will provide any unexpected results.

In regards to claim 15, Langer teaches a method as in claim 14, further discloses the binding agent which are selected from the group consisting of aptamer, antibody (paragraph [0032]), fusion protein, and Fe receptor. [0032].

In regards to claim 16, Langer the aberrant mammalian cells are selected from the group consisting of cancer cells, virus-infected cells, and bacteria-infected cells. [0017].
	It would have been obvious to one skilled in the art at the time the invention was filed to enhance the efficacy of the antibody in a therapy preferably tumor therapy in conjugation with chemotherapy. 

Ascertaining the differences between the prior art and the claims at issue

Langer does not explicitly teach components as in claim 17.   Claim 17 is drawn to the method of claim 14, wherein the protein carrier is selected from the group consisting of albumin, gelatin, elastin, gliadin, legumin, zein, soy protein, milk protein, and whey protein.  Claim 18 depends on claim 17 and is drawn to specific protein carrier Albumen.

In regards to claim 17 and 18, Markovic et al teaches, the protein carrier which includes the carrier such as  albumen, gelatin, elastin, gliadin, legumin, zein, a soy protein, a milk protein, and a whey protein. It teaches addition of the carrier protein is albumin, for example, human serum albumin. [0036].   Markovic teaches protein carrier as in instant claim 17 and 18. 
It would have been obvious to one skilled in the art to apply the teachings of Markovich  et al (and use protein carrier such as  albumen, gelatin, elastin, gliadin, legumin, zein, a soy protein, a milk protein, and a whey protein as in instant claim 17 and 18.  
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Markovich et al which also teaches addition of the carrier protein is albumin, for example, human serum albumin. [0036].

Markovic et al teaches antibody-targeted chemotherapy promised advantages over conventional therapy because it provides combinations of targeting ability, multiple cytotoxic agents, and improved therapeutic capacity with potentially less toxicity. [0005]. 

It would have been obvious to a person skilled in the art at the time the invention was filed to add a carrier protein as instantly claimed in claim 17, because Markovic provides motivation gelatin, elastin, gliadin, legumin, zein, a soy protein, a milk protein, and a whey protein and addition of the carrier protein is albumin, for example, human serum albumin as in claim 18. [0036].  

In regards to hydrophobic Markovich et al.  (US 9446148/20160095942) teaches composition comprises nanoparticles which contain (a) carrier protein (antibody and (c) optionally a therapeutic agent. The antibody is believed to be bound to the carrier protein through hydrophobic interactions which, by their nature, are weak. The lyophilization and reconstitution of such a composition must, therefore, not only preserve the activity of the individual components, but also their relative relationship in nanoparticle. [0011].
For example, rearrangement of the hydrophobic components in the nanoparticle may be mitigated through covalent bonds between the components. However, such covalent bonds pose challenges for the therapeutic use of nanoparticles in cancer treatment. The antibody, carrier protein, and additional therapeutic agent typically act at different locations in a tumor and through different mechanisms. Non-covalent bonds permit the components of the nanoparticle to dissociate at the tumor. Thus, while a covalent bond may be advantageous for lyophilization, it may be disadvantageous for therapeutic use. [0012].
The size of the nanoparticles, and the distribution of the size, is also important. The nanoparticles of the invention may behave differently according to their size. At large sizes, the nanoparticles or the agglomeration of these particles may block blood vessels either of which can affect  the performance and safety of the composition. [0013].  See claims.
In regards to claims 19 and 20, Desai teaches the amount of paclitaxel is between 0.1 mg/m2 and 50 mg/m2, the amount of albumin bound paclitaxel is between 0.25 mgandm2 to about 25 mg/m2. 
A person skilled in the art would consider using the effective amount of paclitaxel as claims 19 and 20, because Desai teaches the amount of paclitaxel is between 0.1 mg/m2 and 50 mg/m2 (the amount of albumin bound paclitaxel is between 0.25 mgandm2 to about 25 mg/m2). 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to apply the teachings of Langer to use the amount of paclitaxel is between 0.1 mg/m2 and 50 mg/m2, to provide an improved dosing regimen for the composition.  It would have been obvious to a person  skilled in the art, at the time the invention was made, to have modified the disclosure of Langer, to include the amount of paclitaxel is between 0.1 mg/m2 and 50 mg/m2 which is taught by Langer et al.
In regards to claim 14, for binding agent is hydrophobically bound to said complex as amended claim 14 part (b), Kobayashi et al. (US Patent 5026772 A) teaches that the saccharide molecule has a strong action of holding the hydration water even during the lyophilization process and can form a quasi-hydration layer by coordinating the saccharide molecule itself around the peptide molecule instead of hydration water. Upon such a mechanism, it is considered that, when the saccharide is coexistent even in the lyophilized state, the hydrophobic bond of the peptide portion in SMANCS is maintained and holds stable the superstructure thereof. (Lines 58-66, col. 3).    binding agent is hydrophobically bound to said complex.

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed to increase the efficacy of the method as claimed because prior art as cited above teaches such enhancement.  It would have been obvious to one skilled in the art at the time the invention was filed method of combining a therapeutically effective amount of said drug with a biocompatible protein carrier (human serum albumin nanoparticles loaded with the cytostatic drug doxorubicin. It forms complex with said carrier and an effective amount of binding agent having specificity to said aberrant cells (an effective amount of monoclonal antibodies as binding agent) directed against integrins, for covalent coupling on nanoparticle surface ,enhances delivery of said drug to said cells (the drug loaded nanoparticulate formulation induces faster cell death than free doxorubicin and provides more efficient drug targeting; paragraphs and reduces one or more side effects of said drug thereby increasing the therapeutic index of said drug.  The binding agent is hydrophobically bound to the said complex does not make the invention non-obvious. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art. See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success.  See Kubin, 561 F.3d at 1360.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627